Citation Nr: 0727847	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  04-20 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
residuals of a left shoulder injury, postoperative with 
recurrent dislocations, evaluated as 0 percent disabling from 
November 1, 2002 and as 20 percent disabling from December 
16, 2003.  

2.  Entitlement to a compensable initial disability rating 
for status-post stress fractures, right foot.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from November 1982 to October 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The Board notes that the veteran requested a Travel Board 
hearing in his May 2004 substantive appeal.  However, by 
correspondence dated May 2007, the veteran cancelled his 
scheduled hearing.  Therefore, the hearing request is 
withdrawn.  See 38 C.F.R. § 20.704 (2006).
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, the veteran appealed the initial noncompensable 
(zero percent) ratings assigned when the RO granted service 
connection for residuals of a left shoulder injury, 
postoperative with recurrent dislocations, and status-post 
stress fractures, right foot, in its January 2003 rating 
decision.  In a rating decision dated January 2007, the RO 
increased the veteran's disability rating for residuals of a 
left shoulder injury to 20 percent, but the veteran continues 
to argue that the rating should be greater.  When there is 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also AB 
v. Brown, 6 Vet. App. 35 (1993) (on a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).  

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  The duty to 
assist includes the conduct of a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  Where the veteran claims that his condition is worse 
than when originally rated, and the available evidence is too 
old for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).

With respect to the veteran's claim for entitlement to an 
increased initial disability rating for residuals of a left 
shoulder injury, postoperative with recurrent dislocations, 
the veteran had his most recent shoulder examination in 
December 2003 at Coastal Orthopaedic and Sports Medicine in 
Hinesville, Georgia.  The examining physician noted that the 
veteran's pain and instability had worsened since the 
shoulder injury was sustained in June 1995.  In the veteran's 
July 2007 informal hearing presentation, the veteran's 
representative implied that the shoulder disability has 
worsened since the December 2003 examination and requested a 
VA orthopedic examination to determine the veteran's current 
level of disability.  In order to ensure that the veteran's 
disability is rated properly, and to comply with the duty to 
assist, the Board finds that a remand is needed to secure a 
current VA examination.

With respect to the veteran's claim for entitlement to a 
compensable initial disability rating for status-post stress 
fractures, right foot, the veteran had his most recent 
podiatry examination in February 2004 at Parkwood Podiatry 
Associates in Brunswick, Georgia.  In a follow-up treatment 
note dated March 2004, the examining podiatrist indicated 
that the veteran was quite comfortable and that his foot pain 
has subsided significantly through use of orthotics and pain-
relief medication.  The RO relied on this assessment in its 
decision to continue the veteran's noncompensable disability 
rating in January 2007.  However, in the veteran's July 2007 
informal hearing presentation, he denies ever indicating that 
his foot pain had subsided.  In order to ensure that the 
veteran's disability is rated properly, and to comply with 
the duty to assist, the Board finds that a remand is needed 
to secure a current VA examination.


Accordingly, the case is REMANDED for the following action:

1. The RO should arrange for the veteran 
to be scheduled for a VA orthopedic 
examination to assess the current severity 
of the veteran's service-connected 
residuals of a left shoulder injury, 
postoperative with recurrent dislocations.  
The examination must include range of 
motion testing and should include any 
other test or study deemed necessary by 
the examiner.  The claims folder must be 
made available to the examiner for review 
for the examination and the examination 
report must indicate whether such review 
was accomplished.  

The examiner is asked to identify and 
describe any current left shoulder 
symptomatology, including any functional 
loss associated with the left shoulder due 
to more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  If there is no evidence of any of 
the above factors on examination, the 
examiner should so state.  The examiner 
should also inquire as to whether the 
veteran experiences flare-ups.  If so, the 
examiner should describe, to the extent 
possible, any additional functional loss 
or limitation of motion during such flare-
ups. 

2.  The RO should arrange for the veteran 
to be scheduled for a VA podiatry 
examination to assess the current severity 
of his service-connected status-post 
stress fractures, right foot.  The claims 
folder must be made available to the 
examiner for review for the examination 
and the examination report must state 
whether such review was accomplished.  All 
indicated tests and studies should be 
performed as deemed necessary by the 
examiner.  

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.

4.  After completing any additional 
necessary development, the RO should 
readjudicate each issue on appeal.  If the 
disposition of any claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

